Citation Nr: 0414854	
Decision Date: 06/09/04    Archive Date: 06/23/04	

DOCKET NO.  03-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disability, claimed as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Wichita, Kansas.

The reopened claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an October 1993 decision, the RO denied the veteran's 
claim for service connection for a nervous condition.  No 
appeal was filed and the decision became final.

2.  Subsequently received evidence is not cumulative or 
redundant of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
chronic acquired psychiatric disorder, claimed as a bipolar 
disorder.


CONCLUSION OF LAW

The evidence received since the previous final decision is 
new and material, and the claim of entitlement to service 
connection for an acquired psychiatric disability, claimed as 
a bipolar disorder, is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating a claim.  In addition, VA 
recently promulgated regulations that implemented the 
statutory changes affected by the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c) and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,629.  The amended definition of new and 
material evidence, to be codified at 38 C.F.R. § 3.156(a), is 
not liberalizing.  These changes do not apply to the 
veteran's claim to reopen, which was received in 2000.

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary is 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  Since the Board is reopening the 
claim at issue in this decision, the appellant does not 
require further assistance to substantiate his claim.

A final decision issued by a RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Thompson v. Principi, 1 Vet. App. 
251, 253 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disease, even where it would not be 
enough to grant the claim.

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran did not perfect an appeal of the October 1993 
denial of service connection for a nervous condition.  That 
rating decision is therefore final.  38 U.S.C.A. § 7105.  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be established 
for a chronic disease manifested to a compensable degree 
within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered in order to fairly decide the merits of that 
claim, the claimant must produce evidence, which in 
conjunction with the evidence already of record, supports the 
proposition that he has a chronic acquired psychiatric 
disorder which is attributable to his active service.  The 
Board finds that there is new evidence of record indicating 
that the veteran's current psychiatric disorder is likely 
associated with his active service.

The newly submitted evidence includes numerous reports of 
treatment and evaluation of the veteran for psychiatric 
purposes.  It also includes the veteran's testimony at a 
videoconference hearing before the undersigned in June 2003 
at which time he stated that a doctor at the VA Medical 
Center in Cheyenne, Wyoming, informed him that he had 
depression that began during his active service (transcript, 
page 7).  As noted above, for the purpose of establishing 
whether new evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In view of the foregoing, the 
Board finds that the new evidence is material because it is 
so significant that it must be considered in order to fairly 
decide the claim.  Accordingly, the Board finds that new and 
material evidence has been received subsequent to the 1993 
denial to reopen the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder and 
the claim is therefore reopened.


ORDER

New and material evidence has been presented, and the claim 
for service connection for a chronic acquired psychiatric 
disorder is reopened.




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, the veteran's June 2003 testimony is competent 
evidence of psychiatric impairment in service.  The veteran 
has reported a continuity of symptomatology since service 
discharge and there is current competent evidence of a 
psychiatric disorder.  Accordingly, an examination is 
warranted.  

As noted earlier, the veteran has given testimony that he 
received treatment at the VA Medical Center in Cheyenne, 
Wyoming, around 1990 for psychiatric symptomatology.  A 
review of the record reveals that VA has sought medical 
records from a number of different VA medical facilities, but 
it is not clear whether there are records available 
pertaining to the veteran at the VA Medical Center in 
Cheyenne.  The veteran also gave testimony at the hearing 
that his first post discharge treatment was at "New Cant (?)" 
in Dodge City, Kansas, around 1983.  He also referred to 
having received treatment from the Southwest Kansas Area Drug 
and Alcohol Treatment Program in Liberal, Kansas, at a 
program called "Crossroads" in Garden City, Kansas.  
Information from these facilities is not of record.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain reports 
pertaining to treatment and/or evaluation 
of the veteran at the VA Medical Center 
in Cheyenne, Wyoming, from 1981 to the 
present.  If no such records are 
available, this should be documented in 
the claims file.

2.  The veteran should be asked to 
provide as much specific information as 
possible regarding reported treatment 
and/or evaluation for psychiatric 
purposes at non-VA facilities in the 
1980's.  The RO should then take the 
necessary steps to obtain records 
available at any indicated facilities.

3.  The veteran should be provided a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder identified, 
including a bipolar disorder.  The claims 
file must be made available to, and 
pertinent documents therein reviewed by, 
the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment.  The examiner should provide 
a diagnosis for any pathology found.  The 
complete rationale for any opinion given 
should be provided.  Regardless of 
whatever psychiatric disorder is 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disorder is of 
service onset or otherwise related 
thereto, with comment as to the impact of 
the veteran's poly drug abuse on the 
disorder.  

4.  The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development, to include specifically 
requesting that the veteran provide any 
evidence in his possession that pertains 
to the claim.  Following such 
development, the RO should review and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he notified by the RO; however, he is advised that the 
examination requested in this REMAND is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for any scheduled examination could result in a 
denial of the claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



